IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Jeffrey Chamberlin,                           :
                              Petitioner      :
          v.                                  :   No. 61 C.D. 2022
                                              :   Submitted: August 26, 2022
Commonwealth of Pennsylvania                  :
(Workers’ Compensation Appeal Board),         :
                          Respondent          :

BEFORE:        HONORABLE MICHAEL H. WOJCIK, Judge
               HONORABLE CHRISTINE FIZZANO CANNON, Judge
               HONORABLE STACY WALLACE, Judge


OPINION NOT REPORTED

MEMORANDUM OPINION
BY JUDGE WALLACE                                      FILED: December 6, 2022


      Jeffrey Chamberlin (Claimant) petitions for review of the December 28, 2021
order of the Workers’ Compensation Appeal Board (Board). The Board affirmed
the order of the Workers’ Compensation Judge (WCJ), granting the Commonwealth
of Pennsylvania’s (Employer) petition to modify Claimant’s benefit status from total
to partial disability and granting in part Claimant’s review petitions by amending the
description of his work injury to include a right biceps tenodesis. The order further
directed that Claimant would bear his own litigation costs. After careful review, we
affirm.
                      I. Background and Procedural History
      Claimant suffered an injury on February 10, 2015, while employed as a Youth
Development Counselor Supervisor at a juvenile detention facility. He intervened
to stop a fight between two residents of the facility and, while “trying to secure” one
of them, fell to the floor. Reproduced Record (R.R.) at 68-69, 514.1 Employer issued
a notice of compensation payable (NCP) on April 23, 2015, which acknowledged
Claimant suffered a work-related right shoulder labrum tear and rotator cuff tear.
       On March 21, 2019, Employer filed a petition seeking to modify Claimant’s
benefits status from total to partial disability. Employer relied on an impairment
rating evaluation (IRE) by Maciej T. Charczuk, M.D. (Charczuk), which indicated
Claimant had a whole-person impairment of 4%. Claimant filed an answer denying
the allegations in Employer’s petition. On June 25, 2019, Claimant filed a review
petition, seeking to amend the description of his work injury to include additional
diagnoses.2 Employer filed an answer denying the allegations in Claimant’s review
petition.
       The WCJ held a hearing on August 28, 2019, during which Claimant testified.
Employer submitted the September 25, 2019 deposition of Charczuk and the June 8,
2020 deposition of David C. Baker, M.D. (Baker), who performed an independent
medical examination of Claimant. Further, Claimant submitted the November 12,
2020 deposition of Matthew W. Reish, M.D. (Reish), an orthopedic surgeon who
treated his conditions. While this proceeding remained ongoing, on July 15, 2020,
Claimant filed a second review petition. He again sought to amend the description




1
  Claimant failed to include a lowercase “a” following the page numbers in his reproduced record, in
violation of our Rules of Appellate Procedure. See Pa.R.A.P. 2173.

2
  The additional diagnoses included: “impingement; supraspinatus tear; biceps tendon synovitis;
intra-articular synovitis; subdeltoid scarring; adhesions; cervical spondylosis and disc bulges
and/or aggravation/exacerbation of the same; right brachial plexopathy; right axillary nerve
neurapraxia; right carpal tunnel syndrome; [and] dropped biceps.” R.R. at 14.


                                                 2
of his work injury with additional diagnoses.3 Employer filed an answer denying the
allegations in this review petition as well.
A. Claimant’s Testimony
       Relevantly, Claimant testified regarding the circumstances of his work injury
and ongoing symptoms that he believed resulted from the injury. Claimant testified
he continued to suffer pain in his right shoulder, pectoralis muscle, ribcage, and arm,
which was most severe above his right shoulder blade, occurred about once a week,
and depended on his activity level. Id. at 82-84. He testified he experienced tingling
and numbness in his right hand, which similarly occurred about once a week and
depended on his activity level. Id. at 84-85. Claimant acknowledged he had a
history of pain and stiffness in his neck for which he had received treatment before
his 2015 work injury.         Id. at 85.     This resulted from a separate incident in
approximately 2014, when he “was kicked and punched in the head” at the juvenile
detention facility. Id. at 90.
B. Charczuk’s Deposition
       Charczuk’s deposition centered on the IRE of Claimant he performed and his
conclusion that Claimant had a whole-person impairment of 4%. Charczuk opined
Claimant was at maximum medical improvement at the time of the IRE on February
13, 2019. Id. at 120, 145-46. In addition, he summarized the testing he conducted,
describing the range of motion in Claimant’s right shoulder as “grossly functional
with some limitations” and “basically normal.” Id. at 141-42, 182. Charczuk noted:


3
  The additional diagnoses in Claimant’s second review petition included: “Parsonage-Turner
[syndrome], brachial neuritis, neuralgic amyotrophy and/or aggravation/exacerbation of the same,
paresthesia, numbness and tingling of the right shoulder, upper extremity, hand and fingers,
cervical [degenerative joint disease] and/or aggravation/exacerbation of the same, cervical disc
herniation(s) and/or aggravation/exacerbation of the same, and intra-articular synovitis.” R.R. at
22.


                                                3
“I can say that, frankly, I haven’t seen many people suffering rotator cuff injury that
recovered as well as [Claimant] did. Kudos to [the] people that were taking care [of]
him.” Id. at 173. He described at length his process for determining a whole-person
impairment rating for Claimant, applying the Sixth Edition of the American Medical
Association Guides to the Evaluation of Permanent Impairment, second printing,
April 2009. R.R. at 146-54.
C. Baker’s Deposition
       Baker discussed his independent medical examination of Claimant on July 12,
2019. Notably, Baker addressed a cervical condition Claimant alleged was related
to his work injury, explaining that Claimant underwent magnetic resonance imaging
(MRI) of his cervical spine in 2014 and 2017. Id. at 227. He explained the 2014
MRI report indicated “a diffuse disc bulging with degenerative changes greater at
C6-7, with the central protrusion at C6-7 and . . . uncovertebral osteophyte formation
. . . . That refers to the joints being enlarged.” Id. at 228-29. In contrast, Baker
continued, the 2017 MRI report “did not report a protrusion of C6-7. It reports
degenerative changes. And it reports . . . facet joint hypertrophy.” Id. at 229. Baker
concluded this condition did not result from the 2015 work injury, reasoning, among
other things, that the 2014 MRI taken before the injury was not significantly different
from the 2017 MRI taken after the injury. Id. at 229, 248-49.
       In addition, Baker addressed Claimant’s Parsonage-Turner syndrome.4 Baker
explained Claimant underwent electromyography (EMG) in March and September
2017. Id. at 231. Claimant’s first EMG revealed “upper trunk incomplete brachial


4
  Baker described Parsonage-Turner syndrome as “a type of brachial plexopathy,” and a “variably
temporary dysfunction” of the brachial plexus, which “is a network of nerves. They’re the . . .
nerve roots that come out of the cervical spine and are joined together and give branches, then go
on down . . . the arm . . . .” R.R. at 232-33, 236.


                                                4
plexopathy and right axillary nerve neuropraxia.” Id. The second EMG indicated
Claimant’s condition had resolved, and “there was no brachial plexopathy or cervical
radiculopathy at that time.” Id. at 232, 236. Baker did not believe this issue related
to Claimant’s work injury, reasoning that “we don’t understand where Parsonage[-
]Turner comes from,” and that it often “comes out of the blue” without a traumatic
event to precipitate it. Id. at 235-36, 252, 268-69, 281.
       Regarding Claimant’s other diagnoses, Baker opined Claimant’s right labrum
was not involved in his work injury. Id. at 250-52. He emphasized, without detailed
explanation, that Claimant initially complained about shoulder pain after his injury.
Id. Baker also discussed impingement, as well as subdeltoid scarring and adhesions,
which he characterized as “part and parcel of [Claimant] having the rotator cuff tear
and previous surgery.”5 Id. at 285. Baker acknowledged Claimant underwent a
biceps tenodesis procedure6 at the time of his rotator cuff repair surgery, however,
and he considered this causally related to the work injury. Id. at 224, 282-83.

5
  Baker explained Claimant’s impingement referred “to a loss of available space, [the] rotator cuff
is impinged on the acromion. That’s an anatomic issue.” R.R. at 256-57. He described it as part
of a “spectrum” of rotator cuff disease and clarified that “[s]eparating out impingement and rotator
cuff tears is not really possible.” Id. at 258-60. Baker explained Claimant’s subdeltoid scarring
and adhesions simply referred to “scarring that developed in that area” due to surgery. Id. at 262-
63.

        Baker further discussed biceps tendon synovitis and intra-articular synovitis. Although not
explained at Baker’s deposition, “synovitis” describes “inflammation of a synovial membrane.”
Merriam Webster’s Collegiate Dictionary 1197 (10th ed. 1997). Addressing Claimant’s biceps
tendon synovitis, Baker explained: “I think it’s indirectly related to the injury and that he had a
rotator cuff tear and then . . . and synovitis of the biceps and it can accompany that.” R.R. at 262.
Baker described Claimant’s intra-articular synovitis as “a phenomena of the rotator cuff repair.”
Id.

6
  Reish, whose deposition we summarize below, defined biceps tenodesis as “a procedure where
the biceps tendon is reattached in a different location due to some sort of pathology with it.” R.R.
at 349.


                                                 5
D. Reish’s Deposition
      Reish’s deposition involved the treatment he provided for Claimant’s cervical,
nerve, and shoulder problems. Reish first treated Claimant for cervical problems in
January 2014, before the 2015 work injury. Id. at 323, 383. When asked if he could
opine to a reasonable degree of medical certainty whether Claimant’s work injury
“caused or contributed to any symptoms coming from the neck,” Reish replied that
he would defer to Matthew Eager, M.D., an orthopedic surgeon and spine specialist
at the same office as Reish, who had treated Claimant. Id. at 351, 376. Nonetheless,
Reish stated: “I certainly think . . . it was a contributing factor to [his] symptoms
overall.” Id. at 376; see also id. at 385 (“He had some chronic degenerative things
that were probably aggravated.”).
      Moreover, Reish opined Claimant’s Parsonage-Turner syndrome was related
to his work injury. Id. at 355. He explained: “Just temporally it wasn’t there prior
to his injury and it is now. . . . Any time you have a nerve neuropraxia or plexopathy,
it can be from traction, compression, [or] direct blow, so that could be a contributing
factor to the nerve abnormality.” Id. at 356. He agreed, however, that Parsonage-
Turner syndrome can arise without trauma, that “you can’t always pinpoint the exact
cause of it,” and that its etiology “is not known.” Id. at 390-91. Reish disagreed that
the condition had resolved because it no longer appeared on Claimant’s EMG. Id.
at 366-67, 377-78. He noted Claimant still presented with “some ongoing symptoms
due to his nerve related problems.” Id. at 377, 387-89.
      Reish further discussed Claimant’s right shoulder and biceps. Reish explained
that he personally observed a right labral tear while performing surgery on Claimant
in April 2015 and opined that the tear related to Claimant’s work injury. Id. at 334-
36. Reish’s other postoperative diagnoses included a large retracted supraspinatus



                                          6
tear and impingement. Id. at 332-34. He explained “supraspinatus tear” is a more
detailed description of Claimant’s rotator cuff tear, which specifies “the exact tendon
that was torn.” Id. Reish opined Claimant’s impingement was “likely just a part of
the process or a part of the overall injury to the rotator cuff tear.”7 Id. Regarding
Claimant’s biceps, Reish performed an examination in May 2017 and “felt that there
was some prominence of the proximal biceps, consistent with a proximal biceps
rupture.”8 Id. at 360. During an examination in October 2017, Claimant exhibited
“pain, swelling, discomfort around the biceps and little deformity.” Id. at 367-70.
Reish “felt the biceps was dropped, compared to the other side. [Claimant’s] biceps
was cramped . . . And on that day he had a lot of weakness with testing.” Id. Reish
opined this condition was related to Claimant’s work injury, describing it as a
“biceps pathology that required biceps tenodesis and subsequent biceps rupture.” Id.
at 372-73, 381. Regarding Claimant’s “dropped biceps” specifically, he explained:
“[Claimant] had that addressed at surgery . . . a tenodesis was performed . . . so that
was a continuation of his injury, subsequent treatment, and then now having
problems with the biceps postoperatively.” Id. at 371-72.
E. The WCJ’s Order
       On May 25, 2021, the WCJ entered an order granting Employer’s petition to
modify Claimant’s benefit status from total to partial disability. Moreover, the order
granted Claimant’s June 25, 2019 review petition in part and denied Claimant’s July

7
 Reish explained impingement referred to the “process whereby the rotator cuff is impinged upon
or mechanically contacted by a part of the bone called the acromion, which is in layman’s terms
many times associated with what people describe as a bone spur in their shoulder.” R.R. at 336.

8
  When asked to define a “proximal biceps rupture,” Reish explained: “So there’s [sic] two heads
to the biceps, and the long head, which is the head you address during a tenodesis procedure, if
you have a prominent biceps that has dropped down, then that would indicate that there’s some
irregularity of that long head of the biceps tendon.” R.R. at 361.


                                               7
15, 2020 review petition in its entirety. The order amended Claimant’s work injury
to include a right biceps tenodesis but added no other diagnoses. Although the order
approved Claimant’s contingent fee agreement with his counsel, the WCJ directed
that he would bear his own litigation costs.
      The WCJ found Claimant credible, accepting his testimony that he continues
to experience pain, which increases with activity. Id. at 514-15. Nonetheless, the
WCJ credited Charczuk’s opinions that Claimant had achieved maximum medical
improvement by the time of the IRE he conducted, and that Claimant had a whole-
person impairment of 4%. Id. at 517. The WCJ explained Claimant did not provide
evidence of a higher impairment rating or establish Charczuk improperly performed
the IRE. Id.
      Regarding Claimant’s additional diagnoses, the WCJ credited Baker’s opinion
that Claimant’s cervical condition was not related to his work injury. Id. at 516-17.
The WCJ explained Baker’s opinion was consistent with the MRIs performed before
and after Claimant was injured. Id. at 516. The WCJ also credited Baker’s opinion
that Claimant’s Parsonage-Turner syndrome was not related to his work injury. Id.
at 517. The WCJ accepted Baker’s explanation that Parsonage-Turner syndrome
can develop without a traumatic incident precipitating it, and that Claimant’s EMG
showed he had already recovered. Id. at 516-17. Although the WCJ credited Baker’s
opinion that Claimant’s work injury included a right shoulder rotator cuff tear and a
biceps tenodesis, she did not accept his opinion that Claimant’s right labral tear was
unrelated to the work injury, explaining Employer acknowledged the labral tear on
the NCP. Id.
      With respect to Reish, the WCJ rejected his opinion that the work injury likely
aggravated Claimant’s cervical condition. Id. at 516. The WCJ explained Reish did



                                          8
not render his opinion within a reasonable degree of medical certainty. Id. The WCJ
further rejected Reish’s opinion that Claimant’s Parsonage-Turner syndrome related
to his work injury, explaining she found Baker’s opinions more persuasive on this
issue. Id. The WCJ did, however, credit Reish’s opinion that Claimant’s work injury
included a right shoulder labral tear, right shoulder large retracted supraspinatus tear,
right shoulder impingement, and biceps pathology that required biceps tenodesis and
a subsequent biceps rupture. Id. The WCJ explained that Reish’s findings during
surgery and physical examination of Claimant supported this opinion. Id.
      The WCJ finally determined that she lacked jurisdiction to address
constitutional arguments Claimant raised challenging the IRE process, and that
Claimant was not entitled to reimbursement of any litigation costs. Id. at 517-19.
Addressing litigation costs, the WCJ reasoned Claimant did not prevail on the
modification petition or on the primary matters at issue in his review petitions, which
were adding the diagnoses of the cervical condition and Parsonage-Turner syndrome
to the description of his work injury. Id. at 519. “While Claimant did succeed in
adding the biceps injury to the diagnosis of the work injury,” the WCJ explained,
“that issue was not really in dispute as . . . Baker agreed it was part of the work
injury.” Id.
F. The Board’s Order
      Claimant appealed to the Board, which issued an order on December 28, 2021,
affirming the WCJ. The Board rejected Claimant’s arguments that the WCJ should
have amended the description of his work injury to include other diagnoses. Id. at
502-03. The Board emphasized its deference to the WCJ’s findings with respect to
witness credibility and weight of the evidence. Id. In addition, the Board explained
that the WCJ’s credibility determinations and decision to deny Claimant relief did



                                           9
not indicate she failed to make a reasoned decision. Id. at 503. The Board explained
this Court already rejected the constitutional arguments Claimant raised challenging
the IRE process. Id. at 503-06 (citing Pa. AFL-CIO v. Commonwealth, 219 A.3d
306 (Pa. Cmwlth. 2019); Pierson v. Workers’ Comp. Appeal Bd. (Consol Pa. Coal
Co. LLC), 252 A.3d 1169 (Pa. Cmwlth.), appeal denied, 261 A.3d 378 (Pa. 2021)).
The Board concluded by agreeing with the WCJ that Claimant should not receive
reimbursement of his litigation costs because the proceeding resulted in no financial
benefit to him. Id. at 507-08.
      Claimant filed a petition for review in this Court. On appeal, Claimant argues
that (1) the WCJ should have included additional diagnoses in the description of his
work injury and failed to sufficiently explain her reasons for not doing so, (2) he
should receive reimbursement for his litigation costs, and (3) the IRE process
violated his rights under the Pennsylvania Constitution.
                                   II. Discussion
      On appeal, this Court reviews workers’ compensation orders for violations of
a petitioner’s constitutional rights, violations of agency practice and procedure, and
other errors of law. 2 Pa.C.S. § 704. We also review whether substantial evidence
supports the findings of fact necessary to sustain the decision. Id. Significantly, the
WCJ is the factfinder in workers’ compensation matters and is entitled to weigh the
evidence and assess credibility of witnesses. Montano v. Advance Stores Co., Inc.
(Workers’ Comp. Appeal Bd.), 278 A.3d 969, 978 n.4 (Pa. Cmwlth. 2022) (quoting
Sharkey v. Workers’ Comp. Appeal Bd. (Fed. Express), 786 A.2d 1035, 1038 (Pa.
Cmwlth. 2001)). We must view the evidence in the light most favorable to the party
that prevailed before the WCJ, drawing all reasonable inferences in support of the
WCJ’s decision. Id.



                                          10
A. Additional Diagnoses
          Initially, Claimant argues9 the WCJ should have amended the description of
his work injury to include additional diagnoses. Claimant’s Br. at 6, 29, 40-41. He
argues Baker “agreed” to these diagnoses, but that Employer refused to stipulate to
them, despite his counsel’s repeated requests. Id. at 6, 15-16, 29, 38, 41. Claimant
maintains adding the diagnoses was “not a matter of a credibility determination”
because of Baker’s agreement and because the depositions of Charczuk and Reish
were not to the contrary. Id. at 6, 29, 42. Further, Claimant argues the WCJ did not
make a reasoned decision, as she failed to explain why she declined to add the other
diagnoses. Id. at 29, 36-38, 42. While Claimant sought to add seventeen diagnoses,
approximately, in his review petitions, he limits his argument on appeal to only six:
impingement, supraspinatus tear, biceps tendon synovitis, intra-articular synovitis,
subdeltoid scarring and adhesions, and dropped biceps. See id. at 7-8, 24, 28-29, 38,
42-43.
          Section 413(a) of the Workers’ Compensation Act10 (Act) directs, in relevant
part, that the WCJ may review and modify an NCP, and an original or supplemental
agreement, upon proof “that such [NCP] or agreement was in any material respect
incorrect.” 77 P.S. § 771. Moreover, modification is permissible upon proof that a
claimant’s disability “increased” or “decreased.” 77 P.S. § 772. Section 413(a) thus
applies to both corrective amendments addressing “inaccuracy in the identification
of an existing injury” and to “amendments addressing subsequently-arising medical

9
  Claimant does not divide the argument section of his brief into subsections corresponding to the
issues he wishes to raise, but instead blurs his issues together, in violation of our Rules of Appellate
Procedure. See Pa.R.A.P. 2119(a) (“The argument shall be divided into as many parts as there are
questions to be argued; and shall have at the head of each part--in distinctive type or in type
distinctively displayed--the particular point treated therein . . . .”).

10
     Act of June 2, 1915, P.L. 736, as amended, 77 P.S. §§ 771-773.


                                                  11
or psychiatric conditions related to the original injury (or consequential conditions).”
Cinram Mfg., Inc. v. Workers’ Comp. Appeal Bd. (Hill), 975 A.2d 577, 580-81 (Pa.
2009) (citation omitted). In either case, the burden rests on the claimant to establish
an additional diagnosis. Walter v. Workers’ Comp. Appeal Bd. (Evangelical Cmty.
Hosp.), 128 A.3d 367, 375 (Pa. Cmwlth. 2015) (citing Namani v. Workers’ Comp.
Appeal Bd. (A. Duie Pyle), 32 A.3d 850, 856 n.4 (Pa. Cmwlth. 2011)); see also Dep’t
of Pub. Welfare v. Workers’ Comp. Appeal Bd. (Kopsie), 41 A.3d 53 (Pa. Cmwlth.
2011).
       Section 422(a) of the Act provides, pertinently, that “parties to an adjudicatory
proceeding are entitled to a reasoned decision . . . which clearly and concisely states
and explains the rationale for the decisions so that all can determine why and how a
particular result was reached.” 77 P.S. § 834. Our Supreme Court has held a WCJ’s
decision is sufficiently “reasoned” under Section 422(a) “if it allows for adequate
review by the [Board] without further elucidation and if it allows for adequate review
by the appellate courts under applicable review standards.” Daniels v. Workers’
Comp. Appeal Bd. (Tristate Transp.), 828 A.2d 1043, 1052 (Pa. 2003).
       A review of the evidence indicates the diagnoses Claimant pursues on appeal
are either redundant or superfluous when viewed alongside his right rotator cuff tear,
labrum tear, and biceps tenodesis. Baker and Reish agreed impingement is not an
injury separate from Claimant’s rotator cuff tear, with Baker describing it as part of
a “spectrum” of rotator cuff disease. R.R. at 258-60, 336. Similarly, Reish explained
that “supraspinatus tear” is more specific terminology describing a rotator cuff tear.
Id. at 332. Regarding Claimant’s biceps tendon synovitis, Baker explained: “I think
it’s indirectly related to the injury and that he had a rotator cuff tear and then . . . and
synovitis of the biceps and it can accompany that.” Id. at 262. He described intra-



                                            12
articular synovitis as “a phenomena of the rotator cuff repair.” Id. Baker explained
Claimant’s subdeltoid scarring and adhesions refers to “scarring that developed” in
the area because of surgery. Id. at 262-63. Finally, Reish associated dropped biceps
with Claimant’s biceps pathology and tenodesis procedure, describing the condition
as “a continuation of his injury[] [and] subsequent treatment.” Id. at 361, 372-73,
381. Viewing this evidence in the light most favorable to Employer as the prevailing
party before the WCJ, Sharkey, 786 A.2d at 1038, Claimant failed to establish that
his NCP was incorrect “in any material respect,” or that his disability increased or
decreased, in a way which adding a right biceps tenodesis to the injury description
would not address, 77 P.S. §§ 771-772.
      We also conclude the WCJ provided a sufficiently “reasoned decision” under
Section 422(a). The WCJ supplied findings of fact and credibility determinations
with explanations for her determinations. To the extent Claimant believes the WCJ
should have addressed his diagnoses more thoroughly, we observe Claimant himself
made this burdensome by including a large number of interrelated diagnoses in his
review petitions, such as those pertaining to his cervical condition and Parsonage-
Turner syndrome. As the WCJ’s decision allowed for adequate review by the Board
and this Court, the WCJ complied with Section 422(a). Daniels, 828 A.2d at 1052.
Accordingly, Claimant is not entitled to relief.
B. Litigation Costs
      Claimant next contends that he should receive reimbursement for his litigation
costs because the WCJ found those costs reasonable and appropriate, and because
he prevailed in adding a diagnosis of right biceps tenodesis to the description of his




                                          13
work injury.11 Claimant’s Br. at 6, 29-30, 42-43. Claimant emphasizes Employer
initially denied his right biceps tenodesis was related to the work injury, which meant
the diagnosis “remained in dispute,” and he had to pursue it through litigation. Id.
at 29-30, 41-43.
          In relevant part, Section 440(a) of the Act12 provides that, if an insurer contests
liability, a claimant “in whose favor the matter at issue has been finally determined
in whole or in part,” shall receive “a reasonable sum for costs incurred for attorney’s
fee, witnesses, necessary medical examination, and the value of unreimbursed lost
time to attend the proceedings.” 77 P.S. § 996(a). Case law limits Section 440(a)’s
applicability, however, to matters in which a claimant obtains a “financial benefit.”
Watson v. Workers’ Comp. Appeal Bd. (Special People in Ne.), 949 A.2d 949, 955-
56 (Pa. Cmwlth. 2008) (citing Amoratis v. Workers’ Comp. Appeal Bd. (Carolina
Freight Carriers), 706 A.2d 368 (Pa. Cmwlth. 1998)).
          The claimant in Watson argued she was entitled to costs since she prevailed
“in establishing her injury as a head concussion as opposed to a head contusion.” Id.
at 955. We rejected this argument, explaining, among other things, that the claimant
had “no neurologic complaints, no positive neurologic findings and no neurologic
treatment.” Id. Therefore, “there were no special medical expenses attributable to
a concussion which would not be incurred for a contusion.” Id. We reasoned the
claimant “did not prevail on any disputed issue before the WCJ. Stated otherwise,




11
  Claimant further argues he is entitled to litigation costs as he “should have prevailed” in adding
the other diagnoses addressed in his previous claim. Claimant’s Br. at 4-6, 30, 42-43. Because
we have concluded Claimant’s previous claim is meritless, we need not address this aspect of his
argument.

12
     Added by the Act of February 8, 1972, P.L. 25, 77 P.S. § 996(a).


                                                 14
the WCJ awarded [the c]laimant no financial benefit beyond the medical expenses
[the e]mployer previously agreed to pay.” Id. at 955-56.
       Similarly, in this matter, Claimant’s success in adding a right biceps tenodesis
to the description of his work injury did not confer any financial benefit. Although
the Board expressly raised Claimant’s lack of a financial benefit in its opinion, R.R.
at 508, he does not articulate any financial benefit in his brief on appeal. Moreover,
our review does not suggest adding biceps tenodesis would create a financial benefit.
It is important to recognize that Claimant’s biceps tenodesis played a relatively small
role in these proceedings when considered along with other diagnoses he sought to
add, including the cervical condition and Parsonage-Turner syndrome. Accordingly,
as Claimant did not prevail in this matter in any meaningful way, he is not entitled
to litigation costs.
C. Constitutionality
       Claimant’s final contention is that the Act’s current IRE provisions violate the
Pennsylvania Constitution. Claimant’s Br. at 6, 30, 44-48. Specifically, he asserts
that the retroactive application of the IRE provisions deprived him of his vested right
to continuation of his workers’ compensation benefits because it granted Employer
credit for time he spent on total disability before enactment of those provisions. Id.
at 44-48. Claimant asserts this violated our Constitution’s Remedies Clause, which
provides:

       All courts shall be open; and every man for an injury done him in his
       lands, goods, person or reputation shall have remedy by due course of
       law, and right and justice administered without sale, denial or delay.
       Suits may be brought against the Commonwealth in such manner, in
       such courts and in such cases as the Legislature may by law direct.

Pa. Const. art. I, § 11.



                                          15
         Claimant’s contention stems from our Supreme Court’s decision in Protz v.
Workers’ Compensation Appeal Board (Derry Area School District), 161 A.3d 827
(Pa. 2017), which invalidated the previous IRE provisions at former Section 306(a.2)
of the Act13 as an unconstitutional delegation of legislative authority. In 2018, the
General Assembly responded by passing Act 111, which added the current IRE
provisions at Section 306(a.3) of the Act.14
         After Protz, this Court issued decisions addressing Act 111 and upholding the
constitutionality of Section 306(a.3). These included Pierson, 252 A.3d 1169, which
the Board cited in its opinion, where we rejected a similar argument. We concluded
that the General Assembly expressly intended employers to receive credit for time a
claimant spent on total disability prior to Act 111’s enactment. Id. at 1179-80. This
did not abrogate a claimant’s vested rights, as “there are reasonable expectations
under the Act that benefits may change” and “claimants . . . did not automatically
lose anything by the enactment of Act 111. Act 111 simply provided employers with
the means to change a claimant’s disability status from total to partial by providing
the requisite medical evidence . . . .” Id.
         Here, Claimant recognizes this Court has already “ruled on the constitutional
issues he raised” but explains he presents the issues nonetheless to preserve them in
the event the Pennsylvania Supreme Court overrules our precedent. Claimant’s Br.
at 44. As Claimant acknowledges his claim is meritless under current case law, it
must fail.



13
  Act of June 2, 1915, P.L. 736, as amended, added by Section 4 of the Act of June 24, 1996, P.L.
350, formerly 77 P.S. § 511.2, repealed by the Act of October 24, 2018, P.L. 714, No. 111 (Act
111).

14
     Added by Act 111, 77 P.S. § 511.3.


                                               16
                                 III. Conclusion
      For all the foregoing reasons, we conclude Claimant is not entitled to relief,
and we affirm the Board’s December 28, 2021 order, which affirmed the WCJ.




                                             ______________________________
                                             STACY WALLACE, Judge




                                        17
         IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Jeffrey Chamberlin,                        :
                            Petitioner     :
        v.                                 :   No. 61 C.D. 2022
                                           :
Commonwealth of Pennsylvania               :
(Workers’ Compensation Appeal Board),      :
                          Respondent       :




                                  ORDER


             AND NOW, this 6th day of December, 2022, the December 28, 2021
order of the Workers’ Compensation Appeal Board is AFFIRMED.




                                         ______________________________
                                         STACY WALLACE, Judge